Citation Nr: 1123516	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  11-07 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran's countable income exceeds the annual limit for receipt of nonservice-connected pension benefits.




ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the military from March 1949 to January 1953.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of his application for pension benefits in January 2010, the Veteran had a net worth of $600,075, part of which it was reasonable for him to consume for his maintenance.

2.  His net worth since has decreased to approximately $431,917, as of February 2011; however, in view of his income and expenses, it is reasonable to require him to continue to consume his net worth for his maintenance.


CONCLUSION OF LAW

The Veteran's countable income exceeds the limit for receipt of VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 1521, 1522 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.275 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002). 38 C.F.R. § 3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Veteran did not receive this required notice prior to the initial unfavorable agency decision in April 2010.  The RO's April 2010 notification of the decision stated that VCAA Notice Response was considered in the decision.  This letter is not in the Veteran's claims file, however, he submitted a VA Form 21-8049, Request for Details of Expenses, and also received a Corpus of Estate Determination that included the market value of any assets he owns as well as information regarding his medical and living expenses.  He has expressed his personal understanding of the statutory and regulatory yearly income limit for receiving VA nonservice-connected pension benefits.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, but nonetheless determining the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims and, therefore, found the error harmless.).


Deficiencies in the timing or content of a VCAA notice can be rectified ("cured") by showing the essential fairness of the adjudication will not be affected because, for example, the defect was cured by actual knowledge on the part of the claimant.  "Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.""  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Moreover, as the pleading party, the Veteran, not VA, has the burden of proof of showing there is a VCAA notice error and, moreover, that it is unduly prejudicial - meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  See also 38 C.F.R. § 20.1102 (regarding nonprejudicial, i.e., harmless error).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Here, the evidence of record includes Social Security income information and net worth and income and expense information provided by the Veteran, which will be discussed below.  He has not identified any additional relevant evidence that should be obtained prior to deciding his appeal.  Therefore, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to him with his claim is required.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Whether the Veteran's Countable Income Exceeds the Annual Limit for Receipt of Nonservice-connected Pension Benefits

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements, and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.

The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the Veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

Under the law, the maximum annual rate of improved (nonservice-connected) pension payable to a Veteran varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar-for-dollar basis by income on a 12- month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.

The maximum annual rate of pension is established by statute every year and is reduced by the Veteran's countable annual income.  "Annual income" includes the Veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the Veteran in his custody or to whose support the Veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4).

Payments of any kind, from any source, shall be counted as income during the 
12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a).


As a general rule, all family income shall be counted in determining entitlement to pension, including the income received by a dependent spouse.  The maximum annual rate of pension benefits for a Veteran with no dependents is $11,181 effective from December 1, 2008.  38 C.F.R. § 3.23(a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12- month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, or quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12- month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension:  welfare; maintenance; VA pension benefits; payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.  Medical insurance premiums, as well as the Medicare deduction, may be applied to reduce countable income.


Pension will be denied (or discontinued) when the corpus of the estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the Veteran's maintenance.  See 38 U.S.C.A. § 1543(a)(1); 38 C.F.R. § 3.274(c).

The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  See 38 C.F.R. § 3.275(b).

In determining whether the estate should be used for the Veteran's maintenance, factors to be considered include:  whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and, the potential rate of depletion, including spending due to unusual medical expenses.  See 38 C.F.R. § 3.275(d).

The considerations concerning net worth as an eligibility factor for pension, as set forth above, are necessary since it is inconsistent with the pension program to allow a Veteran to collect a pension while simultaneously enjoying the benefit of a sizable estate.  There are no precise guidelines, however, which establish what size estate would preclude the payment of pension.

The Veteran's application for improved pension was received in January 2011.  In the attached report of monthly income, he listed monthly income of $763 from social security.  The term 'Veteran's annual income' for purposes of improved pension eligibility includes his annual income, which also includes interest and dividends of $1400 annually.  38 C.F.R. § 3.23(d)(4).  Further, the April 2010 Corpus of Estate Determination assessed his annual income as $11,749.92 and his annual expenses as $143, 137.20.  However, the net worth of his estate was $600,075.  Thus, it was determined that, even though his annual expenses exceeded his annual income, his total assets were sufficient to meet his basic needs without additional assistance in the way of a VA pension.

The Veteran's May 2010 Notice of Disagreement (NOD) stated that his net worth was actually less than the April 2010 Corpus of Estate Determination, and as proof of this he submitted a copy of his 2009 tax return.  The RO resultantly recalculated his countable income, as discussed in the February 2011 Statement of the Case (SOC), listing his revised assets as follows:  $431,917 net worth, $1400 in dividends and interest annually, and $859.90 per month from the Social Security Administration.  Thus, even though his monthly expenses still exceed his monthly income, the net worth of his estate is sufficient to continue meeting his basic needs without additional assistance in the way of a VA pension.

The Veteran's net worth of $431,917 remains a bar to his receipt of VA pension benefits.  Although his reported monthly expenses exceed his reported monthly income per month, and his liquid assets eventually will be depleted over time, they are sufficient to currently meet his necessary living expenses.  At the current reported rate of depletion, these assets would be sufficient to meet his reported expenses for approximately 41/2 years from April 2010, meaning until sometime during the middle-to-latter part of the year 2014.  The mere fact that these assets eventually will be depleted, in time, unless remedial action is taken, is insufficient reason to conclude his present needs - in the meantime - are not being satisfactorily met.  If this eventuality ever materializes, he may again file a claim for pension benefits and submit the appropriate financial documentation.  Since, however, for the reasons  and bases discussed, he does not currently have sufficient financial limitations, the preponderance of the evidence is against his claim, and the benefit-of-the- doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).



ORDER

The Veteran's net worth constitutes to be a bar to his receipt of VA pension benefits; his appeal therefore is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


